Exhibit 10.1

 

[g331731kci001.jpg]

 

EnerNOC, Inc

 

Tel: 617 224 9900

 

101 Federal Street

 

Fax: 617 224 9910

 

Suite 1100

 

www.enernoc.com

 

Boston, MA 02110

 

info@enernoc.com

 

November 4, 2009

 

Kevin Bligh

81 Meadowood Road

North Andover, MA 01845

 

Re: EnerNOC Chief Accounting Officer

 

Dear Kevin,

 

On behalf of EnerNOC, I am very pleased to offer you the position of Chief
Accounting Officer at EnerNOC, reporting to the Chief Financial Officer. As
Chief Accounting Officer, you will manage a world-class finance team. You will
be responsible for the strategic development and execution of all accounting
related activities of the corporation in accordance with generally accepted
accounting principles issued by the Financial Accounting Standards Board, the
Securities and Exchange Commission, other regulatory and advisory organizations
and in accordance with financial management techniques and practices appropriate
for similarly situated public companies. The position is based in Boston, MA. 
Specific responsibilities include:

 

·                  Overseeing functions including accounting, budget,
Sarbanes-Oxley compliance, credit, insurance, payroll, tax, and treasury.

·                  Leading, managing and maintaining internal controls
consistent with requirements of the Sarbanes-Oxley legislation.

·                  Recommending and developing policies, procedures and systems
to meet company objectives.

·                  Providing strategic financial leadership and support on the
evaluation of potential alliances, acquisitions, mergers and investments and/or
other issues affecting the business.

·                  Establishing financial reporting systems and controls to
ensure compliance with company expenditure requirements and meeting customer
needs.

·                  Directing personnel in the monthly, quarterly and annual
closing of the financial records.

·                  Recommending cost improvement goals to the company.

·                  Managing banking relationships, accounts, investments, etc.
for the company.

·                  Implementing financial controls meeting requirements under
the Sarbanes-Oxley legislation.

·                  Managing the annual external audit assuring that records are
maintained and controls adhered to in order to achieve positive results.

·                  Managing the revenue recognition policy and procedures as
well as commission calculation and payment.

·                  Developing and managing annual budget for the department and
perform periodic cost and productivity analyses.

·                  Establishing and implementing short- and long-range
departmental goals, objectives, policies, and operating procedures.

·                  Serving on planning and policy-making committees.

·                  Performing other duties as assigned.

 

This letter will confirm our offer of employment under the terms and conditions
that follow:

 

Offer Specifics:

 

·                  Effective Date:  November 4, 2009

·                  Salary: Biweekly salary of $8,461.54 ($220,000.00 annually)
payable in accordance with the Company’s standard payroll policies in effect
from time to time.  Periods of less than two weeks will be prorated accordingly.

 

--------------------------------------------------------------------------------


 

·                  Bonus Plan: During employment, you will be considered
annually for a bonus pursuant to EnerNOC’s annual bonus program, as amended and
in effect from time to time.  Your target bonus will be 25% of your base salary.
The amount of the bonus that will be payable to you, if any, will be determined
fifty percent (50%) by the Company’s assessment of your individual performance
against goals established annually for your position and fifty percent (50%) by
the Company’s assessment of its overall performance against its annual gross
margin budget and other corporate goals to be established annually. This bonus
amount will be pro-rated based upon your date of hire and you must be actively
employed by EnerNOC on the date of payment to guarantee eligibility.

·                  Severance: On your start date, you entered into a Severance
Agreement with EnerNOC, which became effective three (3) months after your start
date. The agreement provides that if you are terminated by the Company without
Cause (as hereinafter defined), you will be entitled to a continuation of your
base salary in effect at the date of termination for a period of six (6) months.

·                  Benefits: Full-time employees are eligible to participate in
all Company benefit plans, which include but are not limited to medical, dental,
life, short-term and long-term disability insurance and a 401(k) Plan. 
Participation in Company benefit plans will be subject to the terms of all
applicable plan documents and all Company policies regarding benefits.

·                  Paid Time Off: During employment, you will be entitled to
earn paid time off (PTO) in accordance with the Company’s Paid Time Off Policy. 
Pursuant to the Policy, you will earn 6.154 hours of PTO per pay period up to a
maximum of 160 hours (20 days) per year. PTO will be pro-rated for any pay
period that is not worked in full.

·                  Expenses:  The Company will reimburse you for all reasonable
travel and business expenses, in accordance with the EnerNOC Travel and Expense
Policy.

·                  All employees may be subject to promotion, transfer or
reassignment from time to time, as the Company determines appropriate.

·                  While you are employed, you will be required to devote your
full business time and your best professional efforts to the performance of your
duties and responsibilities for the Company, and to abide by all Company
policies and procedures in effect from time to time.

·                  Confidential Information and Restricted Activities: As a
condition of your continued employment, you will be required to sign the
Company’s standard Employee Agreement (the “Agreement”), no later than the first
day of your employment.  A copy of the Agreement is enclosed with this letter.
By signing this offer letter, you represent and warrant to EnerNOC that your
employment with the Company and fulfillment of the duties of your position will
not breach or be in conflict with any other agreement you have with any former
employer or other person or entity.  You also represent and warrant that you are
not subject to any covenant against competition or similar covenants, or any
other legal obligation, that would restrict or otherwise affect the performance
of your duties and responsibilities to the Company. You agree that you will not
bring with you, disclose or use on behalf of the Company any confidential or
proprietary information of any former employer or other third party without that
party’s consent.

·                  At-Will Status of Employment:  This letter and your response
are not meant to, and do not, constitute a contract of employment for a specific
term.  Your employment with the Company is at-will.  This means that, if you
accept this offer, both you and the Company will retain the right to terminate
your employment at any time, with or without notice or cause.

·                  Withholding:  All payments made by the Company under this
Agreement shall be reduced by any tax or other amounts required to be withheld
by the Company under applicable law.

 

In accepting this offer, you give us assurance that you have not relied on any
agreements or representations, express or implied, with respect to your
employment, that are not set forth expressly in this letter.

 

--------------------------------------------------------------------------------


 

Kevin, we are excited about the prospect of your new position, because we
believe that your talents, experience and business judgment will benefit the
Company significantly.  Please confirm your acceptance of this offer by signing
below and returning this letter to me no later than close of business on
Thursday, November 5, 2009.    At the time you sign and return it, this letter
will take effect as a binding agreement between you and the Company on the basis
set forth above.  Your hiring manager will discuss the Company’s offer with you
in more detail should you have any questions.

 

Sincerely,

 

 

/s/ Timothy Weller

 

 

Timothy Weller, Chief Financial Officer

 

 

 

 

 

 

 

Signed

/s/ Kevin Bligh

 

 

 

 

 

 

Name

Kevin Bligh

 

 

 

 

 

 

Date

11/04/2009

 

--------------------------------------------------------------------------------